*433On Application por Rehearing.
Pociié, J.
Plaintiffs charge' two serious errors to their detriment in onr decree:
1. They urge that having found the law and the facts in their favor, as declared in their pleadings, we should have granted them the relief which they had prayed for; and that therefore we should have absolutely recognized their right to enter on defendant’s lands for the purpose .of cleaning and deepening the “ Bonnet Carré Company Canal,” or, in the alternative, the defendant should have been condemned to make those improvements herself.
Such was the purport of the prayer of their petition. But the part of our decree complained of in this regard, was simply in affiimanee of the judgment rendered by the district court, which subordinated the recognized right of plaintiffs to clean and deepen the canal to the action and control of the parish authorities.
Now, plaintiffs are appellees from that judgment, and they have not made a motion or prayer for an amendment of the same. It is-elementary, under the rules of our jurisprudence, that we are powerless to amend the judgment in their favor. Hence that feature of the decree must remain undisturbed.
2. They next complain of that part of our decree which amends the judgment appealed from so as to “ require the police jury, in case they determine to enforce this decree, to cause, at the same time, the Company canal to be extended so far as to form a connection with “ JBa/you Pin.”
A second examination of the whole case has led us to the conclusion; that-we had committed an error on that point, superinduced by an allegation in defendant’s answer to the effect that said Company canal or “ditch was-never completed or finished.”
Our second consideration o'f the pleadings and of the evidence has-satisfied us that that allegation formed no issue in the case; no prayer was predicated thereon, and no contestation on the trial grew out therefrom.
The record does show that the canal contracted for by the police-jury was contemplated to have been extended to Bayou Pin, and that this has never been done. But, in point of fact, the only issues which were tendered by the pleadings, and which were tried and disposed of in the district court, were the contested right of plaintiffs to claim any legal title to, or protection and advantage from, the Company canal as-dug and made under the authority of the police jury; and the reeon*434ventional demand of defendant to exercise her alleged right of natural servitude of drainage over plaintiffs’ lands.
It appears to our satisfaction from the evidence that a proper dredging and cleaning of the “ Company canal,” including that portion of the same known as “Bayou Rousse,” throughout its entire length as made under the contract with the police jury, would afford all the relief which plaintiffs claim and contemplate, without injurious effects to defendant’s lands and drainage.
Hence we conclude that the judgment appealed from was as favorable to her as the nature of the case could admit of, and that she was entitled to no relief at our hands.
We therefore deem it our duty to re-open the case with the sole view of setting aside that portion of our decree which amended the judgment in favor of appellant. To that end we shall recast our decree in full.
It is therefore ordered that our previous decree herein he annulled and set aside, and it is now ordered that ,the judgment of the district court be affirmed at appellant’s costs.
liehearing refused.